Per Curiam.
We conclude that the decree below should be affirmed, and substantially for the reasons contained in the opinion of the- learned vice-chancellor, though we are hardly willing to concede that testator’s intent could not have been expressed more certainly or intelligibly.
Appellants urge that the vice-chancellor did not allude to the decision in Inglis v. McCook, 68 N. J. Eq. 27, and that the decision in that case must be overruled in order to reach an affirmance herein.
Applying the fundamental rules that the testator’s intention is to be gathered from a reading of the entire will, and that such intention, when ascertained, must control phraseology which taken alone would have a definite legal meaning, it was entirely open to the vice-chancellor to interpret the will in the case at bar as he did, without impugning the correctness of the result reached by Chancellor Magie in the Inglis Case respecting a different will.
The decree appealed from will be affirmed.
For affirmance — The Chibe-Justice, Garrison, Swayze, Trbnohard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams- — 12.
For reversal — Hone.